Per Curiam.
The only exceptions brought forward challenge the sufficiency of the evidence to carry the case to the jury over the defendant’s motions for judgment as of nonsuit. The exceptions are untenable. The evidence discloses that the deceased came to his death as a result of a pistol wound inflicted by the defendant under circumstances justifying the inference that the defendant was guilty of manslaughter. The jury rejected her contention that the killing was accidental. The verdict is amply sustained by the evidence, and the judgment is supported by the verdict.
No error.